THEATTORNEY                GENERAL
                          OF   TEXAS




Hon. J. F. Rolubec
County Auditor
Lavaca County
Hallettsvllle,
   .~          Texas
Dear Sir:                      Opinion No. O-5831
                               Re: Mag"the Commission6rs Court of
                                    Lavaca County invest in U. S.
                                    War Bonds funds of the Lava6a
                                    County Flood Control District
                                    accumlated because of the un-
                                    foreseen conditions caused by
                                    the War?
           This office has your request for opinion, which is
as follows:
           "By Act of the 4i'thLegislature (1941) H.B.
    361, appearing on page 763 of the printed Acts of
    bald 47th'Legislature 'Regular Session,' 'General
    and Special Laws, Texas', copy of which no doubt
    you have on your desk? there was'donated and granted
    by the State of Texas to the Lavaca County Floocl
    Control District of Lavaca County, Texas, one-half
    of all the State ad valdrem taxes collected in
    Lavaca County for general revenue purposes for a
    period of ten years, commencing with Sept. lst,
    following the adoption of the Act'; The taxes so
    remitted are to be used by said Lavaca County Flood
    Control District for the prevention of continued
    public calamities caused by great floods, and for
    the purpose of constructing Improvements to control
    flood-waters In said county for the protection of
    life, property, soil, forests and public highways,
    lying within said County, etc.
          "To date a good deal of the improvements In
   and along the Lavaca River, in Lavaca County, are
   under construction with funds derLved froinsuch tax
   remlssiori,~butby reason of the War and War Emer-
   gency, Lavaca County has been unable to purchase
   the nedessary machinery, or unable to contract for
   same, and unable to secure labor in sufficient num-
   ber for the purpose to fully carry out said lmprove-
Hon. J. F. Holubec, page 2        O-5831


    ments as provided in said Act at this time, and by
    reason thereof a sum of money has accumilated in
    said Fund, and apparently cannot be expanded for
    thenpurpose Indicated for at least twelve"months
    because of.'suchmaterial, machinery and labor
    shortage, and the COMMI3SIONER3 COURT 13 DESIROUS
    TO KNOW IF BY ANY LEGAL CONSTRUCTION OF SAID ACT
    THEY WOULD BE PERMITTED TO INVEST THIS ACCUMULATED
    FUND IN BOND3 OF THE PRESENT WAR LOAN, making said
    Investment In such bonds maturing within one year.
           "The Court is fully aware of the fact that
    when the Act was passed It was not anticipated that
    the funds would accumlate, but unforeseen coiidl-
    tlons have brought this accummlatlon of fund about,
    and the Court, If permissible, is interested to
    help the Government with such fund for'at least one
    year's tlme~because it now appears that the money
    will be on hand and idle for at least that period
    of time.
           "Your opinion will be appreciated."
           The Iavaca County Flood Control District was create6
by the Acts of 1941, 47th Legislature, H.B. No. 362.
           Among other things said Act provides that "Such dls-
trict shall be a governmental agency and body politic and cor-
porate with the powers of government. 0 0 e
           "The Commlssloners Court of Lavaca County, Texas, is
hereby designated as the governing body of such district and the
agency through which the management and control of the alstrict
shall be administered and it is hereby empowered to do any and
all things necessary to carry out the alms and purposes of this
Act. e . o .
           9,
            0 . . In addition to the powers given to the Commis-
sioners Court by general laws and in addition to the general
powers herein given it shall be authorized In connection with
the Lavaca County Flood Control District to exercise the follow-
ing added rights, powers, privileges and functions:
           The Act further provides that the said dlstrlct is
empowered 'to do any and all other acts OP thlngs,,necessaryor
proper to carry into effect the foregolng powers.
           And said Act further provides:
         .~8,
            0 . 0 All existing State laws, general OP
    special, applicable to contracts to the receipt and
Hon. J. F. Holubec, page 3         o-5831


   disbursement of, and accounting for, public funds
   in Lavaca County are hereby made applicable to the
   contracts to the receipt and disbursement of, and
   accounting for, any funds collected and disbursed
   under the terms of this Act. The provisions of this
   Act shall be cumulative of any other laws upon the
   subject matter."
           Said Act also provides that:
          "An'ytaxes hereafter donated, granted, diverted
   or remitted to Lavaca County or the Flood Control
   District created herein by the'3tate of Texas, collected
   during the remainder of the year may be utilized for
   the purpose consistent with this Act. . . ."
           From the foregoing it is apparent that the Lavaca
County Flood Control District is a political subdivision of the
State of Texas,
           Sectlon~l of House Bill No. 746',Acts of the 48th
Legislature, Regular Session, 1943, reads as follows:
           "All political subdivisions of the State of Texas
   which have balances remaining in their accounts at
   the end of any fiscal year may Invest such balances"in
   Defense Bonds OP other obligations of the United States
   of America; provided, however, that when such funds are
   needed and the'obligations of the United States in
   which such balances are Invested shall be sold or re-
   deemed the proceeds of said obligations shall be de-
   posited in the accounts from which they are originally
   drawn."
           It is our.opinion, and you are therefore so advised,
that the political subdivision of the State of Texas known as
the Lavaca County.Flood Control District may at the end of any
fiscal year Invest such balances as It may have on hand derived
from the tax funds donated and granted by the State of Texas for
the construction of flood control improvements and the mainten-
ance or operation thereof under the terms of House Bill No. 361
of the Regular Session, 47th Legislature, in the securities of
the United States of America described in your requestfor opinion.
           By the terms of the law creating said district this
power may be exercised by the Commissioners Court of Lavaca
County.
Hon. J. F. Holubec, page 4            O-5831


                             Yours very truly
                       ATTORNEY GENERAL OF TEXAS

                             By s/Geo..P. Blackburn
                                  Gebrge"'P.Blackburn
                                  Assistant

GPB:AMM:wc

APPRO~   F'EB8, 1944
s/Grover Sellers
ATTORNEY GENERAL OF TFIXAS
Approved Opinion Committee By sBW'B Chairman